DETAILED ACTION
	This is the initial Office action for application 16/994,215 filed August 14, 2020, which is a continuation of application 15/824,298 filed November 28, 2017 (now US Patent 10,744,020), which is a continuation of application 14/526,826 filed October 29, 2014 (now US Patent 9,844,454), which is a continuation-in-part of application 14/317,447 filed June 27, 2014 (now US Patent 9,416,838), and claims foreign priority from CA2831507 filed October 31, 2013 in Canada.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior US Patent 10,744,020.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 9,844,454.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the currently pending claims.  The most notable difference is that the currently pending claims more broadly recite that the brace is for augmenting “movement” of a user’s limb about a joint rather than “extension” as recited in the patented claims of the ‘454 reference; however, “extension” is a type of movement and therefore would anticipate the broader claims recited in the current application.  Further, claims 1 and 11 of the current application each recite the limitation “such that the user applies a force to move the brace to a loaded position in which the at least one compression element is loaded and upon removal of the applied force the at least one compression element applies a restoring force to urge the brace out of the loaded position” whereas patented claims 1 and 11 of the ‘454 reference recite “such that applying a force to bend the brace to a flexed position loads the compression element, and upon removal of the flexing force the compression element applies a restoring force to urge the brace back to an extended position”.  Since the currently pending claims 1 and 11 substantially recite the same limitations as the patented claims of ‘454 reference only with broader terms, the patented claims anticipate the currently pending claims such that currently pending claims 1-20 are not patentably distinct from claims 1-20 of US Patent 9,844,454.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of US Patent 9,416,838 in view of Bennett et al. (US Patent 6,245,034).  The subject matter of claims 11-3 of the pending application are substantially encompassed by patented claims 1, 3, and 5 of the ‘838 reference with the exception of the structure of the brace.  However, Bennett discloses a brace (10) comprising an upper arm (14), a lower arm (12), and a substantially inelastic tensioning element (86) affixed to one of the upper and lower arms over at least one tensioning member (42, 44, 46) such that a user’s applying a force to move the brace to a loaded position in which a compression element (70) is loaded and upon removal of the applied force the compression element applies a restoring force to urge the brace out of the loaded position (Figs. 1-4; column 3, lines 7-27 & 45-67; column 4, lines 1-13).  Therefore, it would have been obvious to one having ordinary skill in the art to apply the hydraulic tension spring covered by claims 1, 3, and 5 of the ‘838 reference to a brace having an upper arm, a lower arm, and a tensioning element as taught by Bennett for the purpose of providing hydraulic support to a user’s joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/9/2022